Exhibit 10.1

LINE OF CREDIT AGREEMENT

This Line of Credit Agreement (this “Agreement”), dated as of December 29, 2008,
is made by and between ENER1 GROUP, INC., a Florida corporation (“Lender”), and
ENER1, INC., a Florida corporation (“Borrower”).

In consideration of the mutual covenants and agreements contained herein, the
parties agree as follows:

1. LINE OF CREDIT. Lender hereby agrees to establish a line of credit (the
“Credit Line”) for Borrower in the aggregate principal amount of Thirty Million
United States Dollars (US$30,000,000) (the “Credit Limit”), subject to
adjustment as set forth in this Agreement.

2. CREDIT LINE DOCUMENTATION. All sums advanced pursuant to the Credit Line
(each, an “Advance”) shall be documented by Lender in Schedule I to this
Agreement.

3. ADVANCES. Borrower may request an Advance at any time during the Draw Period
in minimum increments of Five Hundred Thousand United States Dollars
(US$500,000) (or, if less, the remaining balance of the Credit Line); provided,
however, that in no event shall Borrower be entitled to receive Advances that,
in the aggregate, when added to the amount of all previous Advances then
outstanding, exceed (i) prior to March 31, 2009, Ten Million United States
Dollars (US$10,000,000) and (ii) following March 31, 2009, the Credit Limit.
Borrower shall make requests for Advances by delivering to Lender a written
notice thereof specifying the amount of the requested Advance (a “Draw Notice”).
On or before the fifth (5th) Business Day following the receipt by Lender of a
Draw Notice, Lender shall issue instructions for the delivery, by wire transfer
to an account specified by Borrower in such Draw Notice, of the amount of the
Advance set forth in such notice. Lender may refuse to make a requested Advance
if (a) such Advance would exceed the Credit Limit as described above, or (b) an
Event of Default occurs and is outstanding. Borrower may not submit a Draw
Notice to Lender more than once during any period of fourteen (14) consecutive
calendar days.

4. INTEREST. All funds advanced pursuant to this Agreement shall bear simple
interest from the date on which each Advance is made until it is paid in full at
a rate of eight percent (8%) per year, such year to consist, for the purpose of
calculating such interest, of 360 days.

5. REPAYMENT. Borrower shall repay to Lender the entire outstanding principal of
and all unpaid interest accrued on the Credit Line on the earlier to occur of
(i) the fifth (5th) Business Day following the completion by Ener1, Inc. of an
underwritten public equity offering and (ii) the eighteen (18) month anniversary
of the date on which the first Advance is made hereunder (the “Repayment Date”)
or, if any such date is not a Business Day, on the next succeeding Business Day.
All payments received hereunder shall be applied, first, to any costs or
expenses incurred by Lender in collecting such payment or to any other unpaid
charges or expenses due hereunder; second, to accrued interest; and third, to
principal. Borrower may prepay its indebtedness hereunder at any time without
penalty, in which case Lender shall record the amount of each such prepayment by
appropriately annotating Schedule I to this Agreement.

6. USE OF FUNDS. Borrower will use the funds it receives pursuant to each
Advance exclusively to fund expenses (including capital expenditures) incurred
in connection with its operations and those of its subsidiaries.

7. OTHER OBLIGATIONS OF THE BORROWER. Borrower shall be obligated to Lender as
follows until Borrower has performed all of its obligations to Lender under this
Agreement:

(i) To provide Lender with a written notification of any Event of Default
immediately upon learning of it; and

(ii) To timely inform Lender of any circumstances that may substantially affect
any substantial increase in the obligations of Borrower.

8. REPRESENTATIONS AND WARRANTIES. In order to induce Lender to enter into this
Agreement and to make Advances on the terms specified herein, Borrower
represents and warrants to Lender as follows:

(i) Borrower is duly organized, validly existing, and in good standing under the
laws of the State of Florida, with the power to own its assets and to transact
business in Florida and New York and in such other states where its business is
presently conducted.

(ii) Borrower has the authority and power to execute and deliver this Agreement
and to perform any condition or obligation imposed under the terms hereof or
thereof.

(iii) The execution, delivery and performance of this Agreement by Borrower will
not violate any provision of any applicable law, regulation, order, judgment,
decree, charter document, indenture, contract, agreement, or other undertaking
to which Borrower is a party, or which is binding on Borrower or its assets, and
will not result in the creation or imposition of a lien on any of its assets.

9. EVENTS OF DEFAULT. The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement:

(i) Voluntary Bankruptcy or Insolvency Proceedings. Borrower shall (a) apply for
or consent to the appointment of a receiver, trustee, liquidator, or custodian
of itself or of all or a substantial part of its property, (b) admit in writing
its inability to pay its debts generally as they mature, (c) make a general
assignment for the benefit of any of its creditors, (d) be dissolved or
liquidated in full or in part, (e) commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency, or other similar law now or
hereafter in effect or consent to any such relief or to the appointment of or
taking possession of its property by any official in an involuntary case or
other proceeding commenced against it, or (f) take any action for the purpose of
effecting any of the foregoing.

(ii) Involuntary Bankruptcy or Insolvency Proceedings. Borrower seeks the
appointment of a receiver, trustee, liquidator, or custodian of Borrower or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization, or other relief with
respect to Borrower or the debts thereof under any bankruptcy, insolvency, or
other similar law or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within
sixty (60) days of commencement.

(iii) Failure to Pay Loan Amount when Due. Borrower fails to pay the entire
principal amount of and accrued interest on the Credit Line on the Repayment
Date.

(iv) Breach of Reps and Warranties. Any representation, warranty or statement
made or deemed to be made by Borrower in this Agreement or in any notice or
other document, certificate or statement delivered by it pursuant to or in
connection herewith proves to have been incorrect or misleading in any material
respect when made or deemed made and such defect may be, in the reasonable
opinion of Lender, prejudicial to the interests of Lender;

If an Event of Default occurs, Lender may demand immediate repayment of all
amounts due under this Agreement.

10. COMMITMENT FEE. As a commitment fee to Lender for providing the Credit Line
(the “Commitment Fee”), Borrower agrees to issue to Lender, within five
(5) Business Days from the date of this Agreement, two-year warrants in
substantially the form attached hereto as Exhibit A (“Warrants”), to purchase
from Borrower One Million Two Hundred and Fifty Thousand (1,250,000) shares of
Ener1 Stock at an exercise price equal to US$8.25 per share (subject to
adjustment for stock splits, stock dividends and similar events).

11. ADVANCE FEE. In addition to the Commitment Fee, each time that Lender makes
an Advance to Borrower, Borrower will issue to Lender, within five (5) Business
Days from the date such Advance is made, Warrants to purchase a number of shares
of Ener1 Stock equal to (A) the aggregate dollar amount of such Advance divided
by (B) Twenty United States Dollars (US$20.00) (subject to adjustment for stock
splits, stock dividends and similar events) at an exercise price equal to
US$8.25 per share (subject to adjustment for stock splits, stock dividends and
similar events).

12. CERTAIN DEFINITIONS. For purposes of this Agreement, “Business Day” means
any day other than a Saturday, Sunday or other day on which the New York Stock
Exchange or commercial banks in the city of New York are permitted or required
by law to close; “Draw Period” means the period beginning on the date of this
Agreement and ending at 5:00 p.m., Eastern Time, on the Repayment Date and
“Ener1 Stock” means the common stock, par value $.01 per share, of Ener1, Inc.

13. GOVERNING LAW AND DISPUTE SETTLEMENT. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such state. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City and County of New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Warrant and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

14. NOTICES. All notices, requests, demands, and other communications required
or permitted hereunder shall be in writing and shall be deemed to have been duly
given (i) when delivered personally or by verifiable facsimile transmission,
unless such delivery is made on a day that is not a Business Day, in which case
such delivery will be deemed to be made on the next succeeding Business Day and
(ii) on the next Business Day after timely delivery to a reputable overnight
courier, to the parties at the following addresses:

(a) If to Ener1, Inc., to:

Ener1, Inc.
1540 Broadway, Suite 25C
New York, NY 10036
Attention: Gerard Herlihy
Fax: 212-920-3510



  (b)   If to Ener1 Group, Inc. to:

Ener1 Group, Inc.
1540 Broadway, Suite 25C
New York, NY 10036
Attention: Charles Gassenheimer
Fax: 212-920-3510

or to such other person or address as either party shall furnish by notice to
the other party in writing.

15. ATTORNEYS’ FEES. In the event of a dispute between the parties, the
prevailing party shall be entitled to all reasonable attorneys’ fees and costs
incurred in connection with any trial, arbitration, or other proceeding as well
as all other relief granted in any suit or other proceeding.

16. REMEDIES AND WAIVERS. No failure by Lender to exercise, and no delay in
exercising, any right or remedy under this Agreement will operate as a waiver
thereof, nor will any single or partial exercise of any right or remedy preclude
any other or further exercise thereof or the exercise of any other right or
remedy. The rights, powers, remedies and privileges provided in this Agreement
are cumulative and not exclusive of any rights, powers, remedies and privileges
provided by law.

17. U.S. DOLLAR DENOMINATED. Except where specifically provided otherwise, all
transactions herein shall be in U.S. Dollars.

18. ENTIRE AGREEMENT. This Agreement contains the entire understanding between
the parties hereto and supersedes any and all prior agreements, understandings,
and arrangements relating to the subject matter hereof. No amendment,
modification or other change to, or waiver of any provision of, this Agreement
may be made unless such amendment, modification or change is set forth in
writing and is signed by each of the parties hereto.

19. COUNTERPARTS. This Agreement may be executed in two counterparts, each of
which shall be deemed an original and both of which together shall constitute
the same agreement. This Agreement, once executed by a party, may be delivered
to the other party hereto by facsimile transmission.

20. ASSIGNMENT. Lender may transfer all or part of its rights and obligations
hereunder without any prior notice to Borrower. Upon such transfer, the rights
and obligations of Lender hereunder so transferred shall be assigned
automatically to the transferee thereof, and such transferee shall thereupon be
deemed to be a party to this Agreement as though an original signatory hereto,
as long as Borrower is, within a reasonable period of time following such
transfer, furnished with written notice of the name and address of such
transferee.

21. HEADINGS. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

22. THIRD PARTY BENEFICIARIES. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

      ENER1, INC.   ENER1 GROUP, INC.
By:      
Name: Gerard Herlihy
Title: Chief Financial Officer
  By:      
Name: Charles Gassenheimer
Title: Chief Executive Officer

2